OPINIÓN CONCURRENTE EMITIDA POR EL
JUEZ ASOCIADO SR. WOLE.
Mi principal razón para presentar separadamente una opinión concurrente, es la de que, a mi juicio, el verdadero principio no queda suficientemente afirmado en la opinión de la corte, sino que más bien se establece como por vía de excep-ción. Yo entiendo que el principio-es, y ha sido desde los tiempos de Roma, que los herederos del difunto le suceden en todos sus derechos y títulos, y que ellos pueden sostener pleito para recobrar toda propiedad perteneciente a la heren-cia del difunto, o cualquiera parte de ella que sea detenida de adverso contra ellos. La excepción es cuando hay más de un heredero, que ningún heredero por sí solo pueda promover un litigio para recobrar una propiedad determinada, hasta que él sea declarado el solo y exclusivo dueño de tal propiedad.
Todos los herederos pueden promover tal pleito, y aun podría uno de ellos, en representación de los demás, hacerlo así, bajo ciertas restricciones. Es casi un ejemplo del anti-guo'lema: “Unidos, nos sostenemos; divididos, caemos.”
Convengo enteramente en la opinión de la mayoría, en cuanto a que toma por base para la confirmación de la sen-tencia el principio de que habiendo varios herederos, no puede uno solo de ellos, por sí, promover un pleito acerca de determinada propiedad de la herencia, a menos de que haya precedido una partición y división de la herencia. Pero no estoy conforme con aquellos otros puntos de la opinión, que *1120parecen dar a entender que nn título tal que facultaría a todos los herederos a promover un pleito de. reivindicación, no es completo desde el momento en que falleció el causante de la herencia.
Al tratar de la sentencia de la Corte Suprema de España de fecha 20 de mayo de 1899, la opinión de la mayoría, si no se explicara, o si no se separara de su contexto, parecería indicar que el registro de la declaratoria de herederos, en el corres-pondiente registro de la propiedad pudiera conferir a los herederos algún mayor derecho. Yo no creo que la totalidad de la opinión se inclinq a ese principio, pero pudiera extraerse esa inferencia de las palabras empleadas por la corte al com-parar el caso de aquella sentencia con el presente caso. A más de esto, la cita de la sentencia del Tribunal Supremo de España de fecha 13 de junio de 1901, por sí sola, no creo que establece claramente la doctrina legal. Todos los herederos pueden unirse para promover y sostener un litigio con res-pecto a propiedad determinada, que se retenga por alguien en adverso, y de la que ellos son los. verdaderos .dueños.